4/17/2020
      Case       EXCLUSIVE: Leaked Photos andDocument
               9:08-cr-80148-DMM             Video From Fort154-2
                                                            Dix Federal Entered
                                                                        Prison in Newon
                                                                                      Jersey Shows No
                                                                                          FLSD        Social Distancing
                                                                                                   Docket               or Masks, Despite
                                                                                                               04/17/2020           Page  Conﬁrmed
                                                                                                                                             1 of Coron…
                                                                                                                                                   6




              EXCLUSIVE: Leaked Photos and Video From
              Fort Dix Federal Prison in New Jersey Shows
              No Social Distancing or Masks, Despite
              Confirmed Coronavirus Case
              By Cassandra Fairbanks
              Published April 12, 2020 at 2:45pm
              107 Comments




https://www.thegatewaypundit.com/2020/04/exclusive-leaked-photos-video-fort-dix-federal-prison-new-jersey-shows-no-social-distancing-masks-despite-conﬁrmed…   1/12
4/17/2020
      Case       EXCLUSIVE: Leaked Photos andDocument
               9:08-cr-80148-DMM             Video From Fort154-2
                                                            Dix Federal Entered
                                                                        Prison in Newon
                                                                                      Jersey Shows No
                                                                                          FLSD        Social Distancing
                                                                                                   Docket               or Masks, Despite
                                                                                                               04/17/2020           Page  Conﬁrmed
                                                                                                                                             2 of Coron…
                                                                                                                                                   6




              Photos and a video provided to the Gateway Pundit by an
              inmate at Fort Dix federal correctional institution in New
              Jersey reveals no masks for inmates or guards, no social
              distancing, and spoiled food being served to prisoners.
              The lack of precaution, endangering both prisoners and staff, continued
              even after Fort Dix had their first confirmed coronavirus case. There are
              currently over 3,000 inmates at the low-security federal prison.




https://www.thegatewaypundit.com/2020/04/exclusive-leaked-photos-video-fort-dix-federal-prison-new-jersey-shows-no-social-distancing-masks-despite-conﬁrmed…   2/12
4/17/2020
      Case       EXCLUSIVE: Leaked Photos andDocument
               9:08-cr-80148-DMM             Video From Fort154-2
                                                            Dix Federal Entered
                                                                        Prison in Newon
                                                                                      Jersey Shows No
                                                                                          FLSD        Social Distancing
                                                                                                   Docket               or Masks, Despite
                                                                                                               04/17/2020           Page  Conﬁrmed
                                                                                                                                             3 of Coron…
                                                                                                                                                   6




              Speaking to the Gateway Pundit on the condition of anonymity, a prisoner
              explained that he feels like the prison is endangering everyone in the
              building. The photos and videos provided show very few prisoners wearing
              masks while a large group was congregated in the yard.


              “The staff aren’t wearing masks and are still shaking us down aka
              touching all our stuff. They aren’t implementing social distancing
              AT ALL,” the inmate explained. “They actually made it worse
              cramming all the rooms full with 12 people. Serving us outdated
              and moldy food. There is already a confirmed case of an inmate and
              guard with coronavirus so it’s already here. They need to start
              letting people go on home confinement.”


              The inmate provided photos and a video, in which you can only see one
              prisoner wearing a mask and a clear lack of social distancing. He also
              photographed a meal he was served with moldy bread.




https://www.thegatewaypundit.com/2020/04/exclusive-leaked-photos-video-fort-dix-federal-prison-new-jersey-shows-no-social-distancing-masks-despite-conﬁrmed…   3/12
4/17/2020
      Case       EXCLUSIVE: Leaked Photos andDocument
               9:08-cr-80148-DMM             Video From Fort154-2
                                                            Dix Federal Entered
                                                                        Prison in Newon
                                                                                      Jersey Shows No
                                                                                          FLSD        Social Distancing
                                                                                                   Docket               or Masks, Despite
                                                                                                               04/17/2020           Page  Conﬁrmed
                                                                                                                                             4 of Coron…
                                                                                                                                                   6




              On April 7, the prison had their first confirmed case of the virus when an
              inmate tested positive.


              Responding to an inquiry about how the prison is handling the pandemic,
              the Bureau of Prisons (BOP) sent a lengthy response claiming that they
              are working hard to prevent the spread of the virus and linked to their
              guidance. Many of their claims are contradicted by the evidence that was
              provided to TGP.


                 “The BOP has instituted a comprehensive management approach that
                 includes screening, testing, appropriate treatment, prevention, education,
                 and infection control measures,” the BOP said in their statement to
                 Gateway Pundit. “The BOP has been coordinating our COVID-19 efforts
                 since January 2020, using subject-matter experts both internal and
                 external to the agency, including guidance and directives from the World
                 Health Organization (WHO), the Centers for Disease Control (CDC), the
                 Office of Personnel Management (OPM), the Department of Justice (DOJ),
                 and the Office of the Vice President.”



https://www.thegatewaypundit.com/2020/04/exclusive-leaked-photos-video-fort-dix-federal-prison-new-jersey-shows-no-social-distancing-masks-despite-conﬁrmed…   4/12
4/17/2020
      Case       EXCLUSIVE: Leaked Photos andDocument
               9:08-cr-80148-DMM             Video From Fort154-2
                                                            Dix Federal Entered
                                                                        Prison in Newon
                                                                                      Jersey Shows No
                                                                                          FLSD        Social Distancing
                                                                                                   Docket               or Masks, Despite
                                                                                                               04/17/2020           Page  Conﬁrmed
                                                                                                                                             5 of Coron…
                                                                                                                                                   6
              In our initial email, we asked if they were concerned that by not providing
              inmates and staff with masks they were putting everyone in danger. They
              did not directly respond to this question. We additionally asked if it was
              due to a lack of supplies or because they don’t believe it’s necessary. They
              also ignored this question.


              Instead, the BOP said that measures they were taking included suspended
              social and legal visits, cancelling staff training and travel, limited access for
              contractors and volunteers, and establishing enhanced screening for staff
              and inmates, including temperature checks. They also said that they had
              enacted “enhanced modified operations,” which they claim isn’t a
              lockdown, but “a means to minimize inmate movement, to minimize
              congregate gathering, and maximize social distancing among the inmate
              population.”


              The statement said that the BOP is “not testing staff as part of our staff
              screening program. It is not recommended by the CDC as there is not
              sufficient scientific data to support screening for disease in asymptomatic
              people.”


              The BOP did not directly respond to our question about the inmate meals,
              instead directing us to the national Food Service Manual on their public
              website.


              So far, 241 federal inmates and 73 BOP staff members have tested positive
              for COVID-19 nationwide. Eight federal inmates have died from the virus.




                              Cassandra Fairbanks




https://www.thegatewaypundit.com/2020/04/exclusive-leaked-photos-video-fort-dix-federal-prison-new-jersey-shows-no-social-distancing-masks-despite-conﬁrmed…   5/12
4/17/2020
      Case       EXCLUSIVE: Leaked Photos andDocument
               9:08-cr-80148-DMM             Video From Fort154-2
                                                            Dix Federal Entered
                                                                        Prison in Newon
                                                                                      Jersey Shows No
                                                                                          FLSD        Social Distancing
                                                                                                   Docket               or Masks, Despite
                                                                                                               04/17/2020           Page  Conﬁrmed
                                                                                                                                             6 of Coron…
                                                                                                                                                   6
                                                                                                                     Recent Posts       Contact

                  San Diego Comic-Con Canceled For The First Time in 50 Year History

                  Twitter Suspends TPUSA Ambassador and Popular Political Commentator @ALX After
                  Posting Meme of Xi Jinping Endorsing Joe Biden

                  RETALIATION? Michigan's Democrat Governor Threatens to EXTEND Stay-At-Home Order
                  in Response to #OperationGridlock Protesters

                  California Public School Teacher Admits to Teaching Her Students That Trump is Fascist,
                  Trashes Republican Students On Social Media

                  InfoWars' Owen Shroyer and Rob Dew Banned From Twitter Ahead of Texas Stay-At-Home
                  Order Protest

                  See more...




                 AD                                                               AD




                                                                                   WOMEN'S CAT…         WOMEN'S QUA…          WOMEN'S BEA…
                                                                                          $28                  $28                   $32




                                                                                   WOMEN'S VIRT… WOMEN'S HOM…                 MEN'S QUARA…
                                                                                          $28                  $28                   $28



              The Gateway Pundit Comment Policy



                                                                                                                                      
              We welcome comments from our readers while reserving the right to edit or remove
              comments that do not meet our policy.
              Please read our Comment Policy before commenting.



           107 Comments                 The Gateway Pundit                  🔒 Disqus' Privacy Policy                                 
                                                                                                                                     1     Login

            Recommend 3                     t Tweet          f Share                                                              Sort by Best



                           Join the discussion…

                        LOG IN WITH                         OR SIGN UP WITH DISQUS ?

https://www.thegatewaypundit.com/2020/04/exclusive-leaked-photos-video-fort-dix-federal-prison-new-jersey-shows-no-social-distancing-masks-despite-conﬁrmed…   6/12
